DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a device for measuring at least one physical parameter of a fluid, comprising, in combination with the other recited elements, wherein the device comprises a fluid sealing body configured to intimately cover at least the first electrical contact face of the detector by ensuring a sealing continuity with a junction area of the detector with the electrical junction member and in that the detector is configured in the device such that both faces of the detector are immersed and in direct fluid contact.

Claims 2-23 are allowed by virtue of their dependence from Claim 1.


Another pertinent prior art of record is to Schlitzkus et al. (US 2015/0040673 A1). Schlitzkus discloses in FIGS. 1-20, a sensor unit 1, 1a, 1b comprise a protective sleeve 20, in which at least one measuring cell 50, which in particular measures a hydraulic pressure of a fluid controlled by solenoid valve in a vehicle braking system, and a circuit carrier 60 having a substantially vertically disposed circuit board 40 are arranged. The circuit board 40 can preferably be fitted with components on either side and comprises an electronic circuit 44 having at least one electronic and/or electrical component part 44.1, 44.2, which for example performs a signal amplification and/or a processing of a raw signal of the measuring cell 50.  In the case of the illustrated exemplary embodiments, the electronic circuit 44 comprises an application-specific integrated circuit (ASIC) 44.1 and a corresponding protective circuit. The measuring cell 50 converts the hydraulic pressure into at least one electrical output signal and has at least one connection point 54, via which the at least one electrical output signal of the measuring cell 50 can be tapped. The circuit carrier 60 has an internal interface 26, which taps the at least one 
Another pertinent prior art of record is to Shimizu et al. (US 2011/0126612 A1). Shimizu discloses a gas sensor including: a gas-sensitive element unit in which a plurality of electrode pins electrically connected to a gas-sensitive element and supporting the gas-sensitive element pass through a pin stay made of an insulating material and are held in parallel; a mounting base holding the pin stay fitting therein; a gas-permeable cover member firmly fixed to one surface side of the mounting base to cover the gas-sensitive element side of the gas-sensitive element unit; and a holder having an opening from which the cover member projects, and fixing and holding the mounting base, or may be a gas sensor further including a compensating element unit in which a pair of electrode pins electrically connected to both terminals of a compensating element for temperature compensation and supporting the compensating element pass through a second pin stay made of a heat resistant insulating material and are held in parallel [0022].
Another pertinent prior art of record is to Interrante et al. (3,820,402). Interrante teaches an electric pressure transducer wherein the pressure transducer has a sensing element 11 which is sensitive to relative humidity, an enclosure 17 surrounding the sensing element 11, a pair of electrical leads 14-15 extending outwardly from the enclosure, a gas with a relative humidity within the enclosure, and pressure means associated with the enclosure to change the volume of the confined gas thereby varying the relative humidity of the gas (“Abstract,” Fig.1-2).


For these reasons, Claims 1-23 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the 

/SUMAN K NATH/Primary Examiner, Art Unit 2861